Citation Nr: 1417026	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1976, with additional service in the Army National Guard of Indiana and the Army Reserves.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the Board remanded the Veteran's claim for additional development.  In pertinent part, the Board instructed that the AOJ obtain an addendum opinion, or if deemed necessary, schedule the Veteran for a VA examination to determine the etiology of any current bilateral hearing loss.  The record indicates the Veteran was scheduled for a VA audiological examination in November 2011.  However, the Veteran did not report for the examination, and the VA Appeals Management Center issued a Supplemental Statement of the Case in November 2011 denying the Veteran's claim based on the record.  The claim was returned to the Board for appellate review.

Although the Veteran failed to report for the November 2011 VA examination, VA treatment records indicate he underwent additional VA audiological examination in connection with a separate claim in October 2012.  However, because the VA audiologist deemed the results of the hearing test inconsistent, the audiogram was not scanned into the Virtual VA system.  In this respect, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds remand is warranted to afford the Veteran an additional VA examination to determine the nature and etiology of any current bilateral hearing loss.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

In addition, as it appears the Veteran receives continuous treatment through VA, the Board finds the AMC should obtain any outstanding VA treatment records dated from November 2012 to the present from the VA Medical Center in Louisville, Kentucky, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from November 2012 to the present for the Veteran from the VA Medical Center in Louisville, Kentucky, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any bilateral hearing loss.  All records from the Veteran's claims file, Virtual VA file, and VBMS file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  After review of the record, to include VA treatment records, VA examination reports, and consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure and symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include any in-service noise exposure.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  The examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service. 
 
A complete rationale should be provided for any opinion or conclusion expressed.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



